Citation Nr: 0638119	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 23, 
2001, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 70 percent rating for the disorder from 
November 23, 2001.  The veteran has appealed the November 23, 
2001, effective date assigned for the service connection 
award.

The case was previously before the Board in August 2005 at 
which time the claim of entitlement to an effective date 
earlier than November 23, 2001, for the grant of service 
connection for PTSD was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).

In July 2006, a Joint Motion for Remand was issued.  
Essentially, the parties agreed that the Board failed to 
discuss two pieces of evidence which could support the 
veteran's earlier effective date claim, as will be further 
discussed herein.  

Based on the Joint Motion, the CAVC vacated the Board's July 
2006 decision denying an effective date earlier than November 
23, 2001, for the grant of service connection for PTSD.  In a 
July 2006 Order, the appeal of this issue was remanded to the 
Board for readjudication in accordance with the motion.


FINDINGS OF FACT

1.  In February 1988 the veteran filed an original claim for 
service connection for PTSD.

2.  The veteran did not respond to RO letters dated May 5, 
1988, and May 18, 1988, that were mailed to his address of 
record at that time to request detailed information 
concerning specific incidents claimed as stressors for PTSD.
3.  The veteran did not report for a VA psychiatric 
examination scheduled for May 14, 1988, because he was 
incarcerated; he did not report for an examination on May 31, 
1988, after receiving notice at his address of record at that 
time and did not provide good cause or any reason for his 
failure to appear.

4.  In June 1988, the veteran's claim was denied because the 
evidence was insufficient to evaluate; a notice of the denial 
was sent to the veteran on June 16, 1988, at his address of 
record.

5.  There has been no evidence presented which rebuts the 
presumption of administrative regularity as to the mailing of 
the May 1988 requests for evidence and stressor information; 
the mailing of notices of VA examinations scheduled for May 
1988; and the mailing of a June 1988 notice of the 
administrative denial of the claim.  

6.  A claim for service connection for PTSD was received from 
the veteran on November 23, 2001; service connection was 
subsequently awarded effective from that date, and a 70 
percent rating was assigned.  There was no PTSD claim filed 
between February 1988 and November 2001.

7.  By failing to respond to a request for evidence necessary 
to complete his claim and by failing without good cause to 
report for a VA psychiatric examination, the veteran 
abandoned his February 1988 claim for service connection for 
PTSD.

8.  Evidence submitted by the veteran's representative in 
October 2006, consisting of a February 1988 VA medical record 
and an "Abstract of Judgment" dated in March 1988, was 
neither physically, nor may it deemed to be constructively, 
of record at or before the time of the June 1988 decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 23, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 3003 (as in effect in 1988); 38 
C.F.R. §§ 3.1, 3.109, 3.158, 3.655 (as in effect in 1988); 38 
U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters- VA's Duty to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

In March 2004, the RO sent the veteran and his representative 
a letter, explaining in detail what evidence VA would provide 
and what evidence the veteran was expected to provide in 
conjunction with a claim for an effective date prior to 
November 23, 2001, for the grant of service connection for 
PTSD.  In the letter, the veteran was informed that VA was to 
make reasonable efforts to help him obtain evidence necessary 
to support his claim.  He was advised that VA would try to 
help him obtain such things as medical records, employment 
records, or records from other federal agencies.  He was to 
furnish VA with enough information about these records so 
that VA could request them from the person or agency that had 
them.  He was furnished with the appropriate VA forms (VA 
Form 21-4138, Statement in Support of Claim, and VA Form 21-
4142, Authorization for Release of Information) to facilitate 
this request.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In essence, the Court appeared to hold that a 
"downstream" issue required VCAA notice separate and 
distinct from the original "upstream" issue.  

The issue of the veteran's entitlement to an earlier 
effective date for service connection for PTSD is undoubtedly 
a "downstream" claim.  The outcome of this appeal is 
largely dependent on evidence which is already in the file, 
and has been for several years.  The Court has held that 
there is no duty under the VCAA to notify the veteran of the 
evidence needed to substantiate a claim or to assist him in 
obtaining evidence where there is no reasonable possibility 
that any further assistance would aid him in substantiating a 
claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  No additional amount of development could alter the 
factual record in this case.  Any and all evidence pertaining 
to the effective date issues is already in the file; the 
veteran and his representative have identified no other 
evidence.  VA therefore has no further duty to notify the 
veteran of evidence needed to substantiate this claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any such evidence could conceivably 
exist.

Moreover, the Board finds that the March 2004 VCAA letter, 
together with the May 2003 rating decision, and statement of 
the case issued in January 2004, constitute sufficient and 
appropriate VCAA notice and assistance pursuant to the 
effective date claim, as required by the circumstances of 
this case.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 C.F.R. § 3.103 (2006).  
Accordingly, the Board will proceed to a decision on the 
merits.

Factual Background

In February 1988 the veteran filed an original application 
for VA compensation where he claimed service connection for 
"PTSD-Tet Offensive-Vietnam-1968."

The record shows that, in January 1988, the RO had been 
advised by a VA medical facility that the veteran had been 
admitted in January 1988 for alcohol dependence. In February 
1988, the RO was notified that the veteran had been admitted 
to the same facility with an admitting impression of PTSD.

In April 1988, the RO issued to the veteran a letter 
notifying him that in connection with his (PTSD) claim for 
benefits, VA was making arrangements for an examination.  He 
was notified that he would be informed at a later date of the 
time and date of the examination.  He was further notified 
that if he failed to report for the examination, his claim 
could be disallowed.

By a letter dated May 5, 1988, the veteran was advised that 
evidence was needed for the processing of his claim, 
including a complete and detailed description of specific 
traumatic incident(s) which produced the stress that resulted 
in his claimed PTSD, such as the dates and places of the 
incidents, the unit to which he was assigned or attached, and 
the names of any friends who had died.  The requested 
evidence also included reports from physicians who had 
treated him since discharge.  A duplicate copy of the letter 
was mailed to the veteran on May 18, 1988.  The requests were 
mailed to the veteran's latest address of record.  The 
veteran was advised that the information should be submitted 
as soon as possible, preferably within 30 days, but that if 
it was not received within one year from the date of the 
letter, benefits to which entitlement was established "may 
not be paid for any period prior to the date of its 
receipt."  No reply to either letter was received.

A VA examination was subsequently scheduled for May 14, 1988.  
It was determined that the veteran had been incarcerated for 
two weeks, and the examination was rescheduled for May 31, 
1988.  The examining VA facility advised the RO that the 
veteran did not report for examination on May 31, 1988.

A Deferred or Confirmed Rating Decision of June 1988 noted 
that the veteran had failed to report (for examination) and 
determined that the evidence of record was insufficient to 
evaluate the claim.  The veteran was advised by a notice sent 
on June 16, 1988, to his latest address of record that the 
claim had been denied.

Thereafter, the next communication received from the veteran 
was an April 1995 letter in which he inquired as to how to 
get back his "C card," which had been retained at a VA 
medical facility.

In a communication received on November 23, 2001, the veteran 
requested service connection for PTSD.  After extensive 
evidentiary development, the RO reviewed the claim in October 
2002 and awarded service connection for PTSD.  The award was 
made effective from November 23, 2001, and a 70 percent 
rating was assigned.

In January 2004, the veteran's representative filed a claim 
for an effective date prior to November 23, 2001, for the 
grant of service connection for PTSD.  

In October 2006, the veteran's representative submitted 
additional evidence for the record accompanied by a waiver.  
This evidence consists of a VA vocational rehabilitation 
record dated in late February 1988 revealing that the veteran 
was there to participate in the combat stress program.  The 
record stated that the veteran had legal charges for DWI (3rd 
charge) pending and that the veteran reported that his lawyer 
believed that he would have to do at least 6 months jail 
time.  The entry indicated that the veteran would go to trial 
for sentencing (apparently) after leaving "here" 
(apparently either the program or the appointment itself).  
Also received was a sentencing report, "Abstract of 
Judgment," from the Indiana Department of Corrections 
indicating that the veteran's sentencing took place in mid to 
late March 1988.  It was noted that the veteran had been 
confined for 21 days prior to sentencing (the exact dates 
were not provided) and that assuming good time, the veteran's 
release would be 140 days from March 21, 1988.



Legal Analysis

Review of the July 2006 Joint Motion reveals that the parties 
agreed to vacate and remand the August 2005 Board decision, 
in which the Board denied an effective date prior to November 
23, 2001, having found that the veteran abandoned his 
February 1988 claim by not providing evidence requested and 
not reporting for a scheduled VA examination.  

The Joint Motion indicated that the Board failed to discuss 
two pieces of evidence that could support the veteran's 
entitlement to an earlier effective date.  First, it was 
noted that the Board failed to address the significance of 
the "X" next to "denied" on the computer printout and the 
fact that both the RO and Board concluded that a letter 
advising the appellant that his claim was "denied" was sent 
to the veteran in June 1988.  Second, the joint motion 
indicated that the Board failed to address the impact of the 
February 1988 VA record (received for the record after the 
August 2005 Board decision) noting that the veteran reported 
that his attorney believed that he would be incarcerated for 
at least 6 months after he was released for the hospital, on 
whether there was good cause for the veteran's failure to 
appear for the second VA examination.  

Applicable regulations indicate that unless specifically 
provided otherwise, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2) (2006).

If a claimant's application for benefits under the laws 
administered by the VA is incomplete, the Administrator shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within 1 year 
from such date of notification, no benefits may be paid or 
furnished by reason of such application.  38 U.S.C. § 3003 
(as in effect in 1988).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, compensation may not be 
paid by reason of that application.  Failure to furnish 
notice of the time limit for filing of a claim or submission 
of evidence will not extend the periods allowed for these 
actions.  38 C.F.R. § 3.109 (as in effect in 1988).

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of the request, 
the claim will be considered abandoned.  After the expiration 
of 1 year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158 (as in effect in 1988).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a) (as in effect in 1988).

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(as in effect in 1988).

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. § 
3.160(d) (as in effect in 1988).

The veteran and his representative dispute the RO's finding 
that the veteran abandoned his February 1988 claim for 
service connection for PTSD and maintain that this is the 
appropriate effective date.  It has been argued that the 
veteran was not actually notified of the denial of the claim 
in June 1988, and that accordingly, the claim has remained 
pending since February 1988.  

Generally, a rating decision does not become final until 
written notification of the decision is issued to the 
claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 
325 (1997) (for a VA decision to become final and binding on 
a veteran, he or she must first receive written notification 
of the decision); see, as well, Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 
(1994) (where an appellant never received notification of a 
decision denying his or her claim, then the usual one-year 
limit for timely appealing the decision does not begin to 
accrue; instead it is tolled).  The written notification also 
generally must explain the reasons and bases for the decision 
and apprise the veteran of his or her procedural and 
appellate rights, in the event the claimant disagrees with 
the decision and elects to appeal.

The term "notice" means written notice sent to a claimant 
or payee at his or her latest address of record.  38 C.F.R. § 
3.1(q).  Here, as mentioned, the veteran and his attorney 
contend the June 1988 decision was not final-but rather is 
still pending--because the veteran never received the 
requisite notice of this decision and, therefore, was never 
given an opportunity to be heard and contest the 
determination.  See, e.g., Hayre v. West, 188 F. 3d 1327, 
1334 (Fed. Cir. 1999), overruled by Cook v. Principi, 318 F. 
3d 1334, 1339-1341 (Fed. Cir. 2002) (overruling previous 
Hayre decision that held that a breach of the duty to assist 
the veteran can vitiate the finality of an RO decision--
thereby overruling the "grave procedural error" exception 
to the rule of finality).

A review of the claims file, however, indicates the veteran 
was notified of the administrative denial of his claim in 
June 1988.  The record contains a June 9, 1988 deferred or 
confirmed rating action, indicating that the veteran failed 
to report for a VA examination and that therefore the 
evidence was insufficient to evaluate.  Thereafter, although 
the actual notification letter is not of record, a VA Form 
entitled "Disability/Death Claim Letters" is of record 
which reflects that on June 16, 1988, the veteran was sent 
notification to his address of record, that his failure to 
report for a scheduled VA examination resulted in a denial of 
the claim (in effect denial of the claim as an administrative 
matter, based on abandonment).  The veteran did not submit 
any additional evidence or argument in response.  That 
decision, in turn, became final and binding on him based on 
the evidence then of record.

Although the veteran and his attorney now insist that he did 
not receive notice of that decision, the Court has ruled that 
there is a "presumption of administrative regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties - including insofar as 
mailing notices, etc.  And to rebut this presumption, there 
must be "clear evidence" to the contrary that either VA's 
regular mailing practices were not regular or they were not 
followed.  Significantly, in order to rebut this presumption, 
the onus is on the veteran and his representative.  See, 
e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods v. 
Gober, 14 Vet. App. 214 (2000); and Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  Here, although allegations have been 
made to the effect that administrative regularity with regard 
to mailing was not shown in this case; no evidence has been 
presented with which to rebut the presumption of 
administrative regularity.  It is therefore presumed the 
veteran received notice of the denial of his service 
connection claim for PTSD.

Moreover, as was discussed by the Board in the August 2005 
decision and is equally applicable in this decision, the 
Board finds no merit in the contention that the February 1988 
claim remained in a pending status as the result of VA 
failure to notify the veteran of his appeal rights.  The 
right of appeal attaches only after a claim is adjudicated on 
the merits.  In the present case, the veteran's claim was not 
adjudicated on the merits - it was denied as an 
administrative matter; the RO specifically found that the 
evidence needed to evaluate the claim was insufficient.  The 
claim merely lapsed.  No appealable decision was rendered.  
There is no provision in the statute or regulations governing 
the adjudication of VA benefit claims that requires the 
furnishing of notice of appeal rights following an abandoned 
claim.  

The regulation in effect at that time provided that where 
evidence requested in connection with an original or reopened 
claim is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  See 38 
C.F.R. § 3.158(a) (1988).  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received, and should the right to the benefit be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.  Once a claim is abandoned, no further action is required 
by VA until a new claim is received, and VA need not advise a 
claimant of his appellate rights.  Hurd v. West, 13 Vet. App. 
449, 452 (2000).  Any assertion that the veteran was unaware 
of the abandonment provisions of 38 C.F.R. § 3.158, to 
include the 1 year that he had to respond to the RO's 
examination request, will not shield him from the rule 
because he was necessarily charged with knowledge of the 
regulation.  Morris v. Derwinski, 1 Vet. App. 260 (1991) 
(abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set 
aside or waived on grounds of alleged ignorance of regulatory 
requirements, citing Fed. Crop Ins. Corp v. Merrill, 332 U.S. 
380, 384-85 (1947)).

The Board has also been instructed to address the 
significance of the February 1988 VA record which was 
submitted by the veteran's attorney and was initially 
received for the record in October 2006, in the context of 
whether this constituted good cause for the veteran's failure 
to appear for the second VA examination, scheduled for the 
end of May 1988.  The Board will also discuss the 
significance of the "Abstract of Judgment" in this regard, 
also initially submitted by the veteran's attorney and 
received for the record in October 2006.  The February 1988 
record noted that the veteran reported that his attorney 
believed that he would be incarcerated for at least 6 months 
after he was released for the hospital, the "Abstract of 
Judgment" dated in March 1988 reflects that the veteran was 
sentenced to approximately 140 days of imprisonment effective 
from late March 1988.
Initially, the Board points out that in accordance with the 
holding in the Bell decision, VA is considered to have 
constructive notice of medical records in VA's possession 
(even if not of record).  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The constructive notice doctrine is not 
applicable to private records, such as the "Abstract of 
Judgment."  However, the constructive notice doctrine may 
not be applied retroactively to VA adjudications dated prior 
to the Court's issuance of its decision in Bell, i.e., before 
July 21, 1992.  See Lynch v. Gober, 11 Vet. App. 22, 29 
(1997), vacated and remanded on other grounds sub nom.  Lynch 
v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), reinstated 
by Lynch v. West, 12 Vet. App. 391 (1999).  

The Board notes further that VA's General Counsel has 
specifically held that Bell's "constructive receipt" 
requirement is not applicable to RO decisions entered prior 
to July 21, 1992.  See VAOPGCPREC 12-95.  Accordingly, 
neither the February 1988 VA medical record nor the 
"Abstract of Judgment" were physically of record nor deemed 
to be constructively of record in 1988 at the time VA 
notified the veteran of his scheduled VA examinations, for 
which he did not report; nor were they of record in June 1988 
when the RO correctly determined that the veteran's claim was 
abandoned due to failure to report for scheduled VA 
examinations in May 1988.  Therefore, the argument that VA 
had actual knowledge of the veteran's (impending) 
incarceration based on information contained in the February 
1988 record has no merit, inasmuch as that record was not on 
file nor may it have been deemed constructively of record in 
1988.  

The veteran's representative has maintained that notice of 
the examinations was sent to the wrong address.  
Specifically, he maintains that the veteran's Social Security 
number, which was apparently entered incorrectly on an April 
1988 Request for Information form establishes that the 
veteran was not notified of the VA examinations scheduled for 
May 1988 because the notifications were sent to an incorrect 
address.  However, it is clear that on that same form, 
identifiers such as the spelling of the veteran's name; his 
birth date; his VA claim number and his service dates were 
all correct.  It is similarly clear from the form that all 
information was verified as correct, except for the Social 
Security number, which was apparently corrected with 
reference to the veteran's DD 215, which was of record at 
that time.  Accordingly, the argument presented is merely 
theoretical and is refuted by the fact that the veteran (and 
his address) could be identified and located by several other 
means.  

Furthermore, if a claimant relocates or changes his mailing 
address, it is his responsibility to keep VA abreast of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find [the 
claimant]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Moreover, failure to inform VA of a current address or to 
report for a VA examination may constitute an abandoned 
claim.  Hyson v. Brown, 5 Vet. App. 262 (1993); 38 C.F.R. § 
3.330 (2006).  Even if the notification from VA of the 
examination did not reach the veteran in 1988, it is also 
true that it remains the veteran's responsibility, at all 
times, to keep VA appraised of his current address, and if he 
failed to do so, it is possible pertinent documents did not 
reach him in a timely fashion.  In Wamhoff v. Brown, 8 Vet. 
App. 517 (1996), the Court found that notice of a required VA 
examination mailed to the veteran's address on file was 
sufficient to trigger his duty to appear for such 
examination.  

The veteran and his representative have alternately contended 
that the veteran did not receive any notice of VA examination 
in 1988 and that no notice of examination is found in the 
current VA file.  The veteran is correct that the actual 
notice is not of record.  However, the VA Form 21-2107, 
Request for Physical Examination, is of record and is 
annotated with information concerning the dates of the 
scheduled examinations and the fact that the veteran was 
incarcerated for 2 weeks.  The document correctly identified 
the veteran's current address of record.  Under established 
procedures in effect then and now, the VA Form 21-2507 was 
sent by the RO to the examining facility, which forwarded a 
separate notice to the veteran.  

Despite the lack of documentation that the actual notice of 
examination was sent to the veteran, there is a rebuttable 
presumption that VA properly discharged its official duties 
by complying with the specified procedures.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 
12 Vet. App. 307, 311 (1999); Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  The presumption 
clearly applies in this case.  Even if the Board were to 
accept the veteran's statement that he never received an 
examination notice, that is not enough to rebut the 
presumption.  Evidence of nonreceipt is not evidence of 
nonmailing.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  
The law requires only that the documents be mailed.  Thus, 
the record reflects that the veteran was legally notified 
both of scheduled VA examinations at his most current address 
of record at that time (for which he did not appear and did 
not provide good cause for that failure to appear) and that 
he had to provide additional information, as will be 
discussed further herein (which he did not provide).  See 
38 C.F.R. § 3.1(q) (Notice means written notice sent to a 
claimant at his latest address of record).  

Finally, the Board points out that having missed two 
examinations in May 1998 for whatever reason, it was the 
veteran's responsibility to establish good cause for the 
failure to report for these examinations under the applicable 
VA regulation, 38 C.F.R. § 3.655 (1988), and not VA's 
responsibility to speculate as to the cause.  Moreover, even 
had the February 1988 VA record and the "Abstract of 
Judgment" been of record in 1988, neither was sufficiently 
detailed with respect to the definitive start and end dates 
of the veteran's incarceration.  (As already discussed that 
evidence, however, was not of record in 1988 nor by law is 
constructively deemed to have been of record at that time.)  
The veteran's representative maintains that based on the 
aforementioned evidence the "RO knew, or should have known, 
that the veteran was incarcerated when the examinations were 
scheduled" and that therefore this constituted good cause 
for the failure to report.  The Board knows of no duty 
imposed on VA to contact a veteran who has been scheduled for 
an examination to inquire as to whether or not his failure to 
appear for the examination was for "good cause."  

Under the provisions of 38 C.F.R. § 3.655, a veteran, having 
failed to appear for a VA examination has an opportunity to 
explain the failure to appear and to have an examination 
rescheduled.  In this case, not only did the veteran provide 
no such explanation; he did not contact VA for years 
thereafter.  In the event of incarceration, as was the case 
with this veteran, it was his responsibility (or that of an 
agent on his behalf) to inform VA of the dates of his 
incarceration and the dates during which he was available to 
appear for an examination.  As stated by the Court, "the 
appellant's virtual disappearance from the process 
essentially caused his claim to be disallowed."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  

Upon review of the evidence of record in light of the 
applicable law and regulations and the contentions by the 
veteran, the Board must find that the veteran abandoned his 
February 1988 claim and that there is no basis for revision 
of the November 23, 2001, effective date assigned following 
receipt of a reopened service connection claim on that date.  
Having addressed the matters brought to the Board's attention 
by virtue of the Joint Motion, the Board will further discuss 
the reasons for the Board's conclusion, some of which were 
previously discussed in the Board's August 2005 (vacated) 
decision.   

The Board's August 2005 decision cited the veteran's failure 
to submit stressor information which was essential to support 
the claim and to do so within the time limits of which he was 
notified in writing and correctly noted that this fact, in 
and of itself under the applicable regulation, 38 C.F.R. 
§ 3.158 (1988), was sufficient to constitute an abandonment 
of the February 1988 claim.  Adjudication of the February 
1988 claim for service connection required development of the 
evidence regarding both the circumstances of the veteran's 
service, to include clarification and documentation of 
claimed stressors for PTSD, and information concerning the 
receipt of post service treatment for PTSD.  The veteran did 
not reply to letters dated May 5, 1988, and May 18, 1988, 
requesting this information.  Under 38 U.S.C.A. § 3003, which 
was then in effect but later rescinded, no benefits were 
payable on the basis of an application where evidence 
necessary to complete such application was not furnished 
following notification to the claimant of the information 
required.  Under 38 C.F.R. § 3.158, as in effect in 1988, 
where evidence requested in connection with an original claim 
is not furnished within one year after the date of the 
request, the claim was considered abandoned.  See also 
38 C.F.R. § 3.109 (as in effect in 1988).

Again, as discussed above in detail, the same presumption of 
regularity must be applied to all other VA communications 
mailed to the veteran in connection with his February 1988 
claim, including the two May 1988 development letters and the 
June 16, 1988, denial notice.  All of the letters or notices 
were sent to the address indicated by the veteran on his 
claim.  See 38 C.F.R. § 3.1 (2006) (notice means written 
notice sent to a claimant or payee at his or her latest 
address of record).  The veteran and his representative have 
provided no evidence which rebuts the presumption of mailing 
regularity in this case.

As discussed in the August 2005 Board decision and again 
herein, the veteran also abandoned his claim by failing to 
report for a VA psychiatric examination scheduled for May 31, 
1988.  The veteran had been unable to appear for an earlier 
examination scheduled for May 14, 1988, because he was in 
jail, a fact of which VA was aware, and which the RO 
determined warranted the re-scheduling of a VA examination.  
However, according to the evidence on file at that time, 
there was no indication to VA that the veteran was 
incarcerated at that time nor did the veteran provide an 
explanation for his failure to report on May 31, 1988, or 
request that the examination be rescheduled.  The veteran's 
failure to report for the May 31, 1988, VA psychiatric 
examination constitutes a second and entirely separate basis 
for finding that he abandoned his February 1988 claim.  
Thereafter, the veteran did not contact VA concerning PTSD 
for more than 13 years.

Finally, the veteran argues that at the time of the 
application he was hospitalized by the VA for treatment of 
PTSD.  He asserts that he advised the RO of his admission to 
a VA medical center for inpatient PTSD treatment but that 
only a notice of admission showing an impression of PTSD was 
obtained.  He argues that the RO never obtained medical 
records dated in 1988 which show that he was receiving 
inpatient treatment in a combat veterans treatment program 
and that if the claim had been properly developed and 
proceeded to a decision, there is no question that service 
connection for PTSD would have been awarded in 1988.  

The veteran is correct is asserting that the RO should have 
obtained VA medical records relating to the January 1988 and 
February 1988 hospitalizations, of which it had notice.  But 
even if those records had been obtained, and even if a clear 
diagnosis of PTSD had been shown, development of the evidence 
regarding PTSD stressors was still required, and the veteran 
did not respond to two development letters mailed to him in 
May 1988.  

Moreover, while the record seems to indicate that VA did not 
obtain the VA treatment records identified by the veteran, 
such does not affect the finality of the June 1988 
determination.  See Cook v. Principi, 318 F. 3d 1334 (Fed. 
Cir. 2002) (en banc).  In Cook v. Principi, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled a 
prior decision it had made in Hayre v. West, 188 F.3d 1327, 
1333 (Fed. Cir. 1999).  In Hayre, the Federal Circuit had 
found that a prior claim had remained open because of VA's 
failure of the duty to assist in attempting to obtain service 
medical records more than one time, which it labeled as a 
grave procedural error.  In Cook, the Federal Circuit 
determined that Hayre should be overruled insofar as that 
case held that the existence of "grave procedural error" 
rendered a VA decision non-final.  Cook, 318 F.3d at 1338-39.  
It noted that there was nothing in the legislative history of 
the statutes that address finality (or in any other pertinent 
statutes) indicating that Congress intended to allow 
additional exceptions to the finality of VA decisions based 
upon "grave procedural error."  Id.  Rather, it stated that 
Congress intended that attacks on finality would be based 
upon either clear and unmistakable error or new and material 
evidence.  Id. at 1339.  Thus, to the extent that the 
veteran's representative has implied that the February 1988 
claim remained open as a result of VA's failure to obtain the 
VA treatment records, his argument has no basis in law.  

The veteran's February 1988 claim was ultimately doomed not 
by any shortcomings in the RO's processing thereof, but by 
his own inactivity in response to VA requests to provide 
further information and report for a psychiatric examination 
which led to the abandonment of the claim due to failure to 
cooperate in the process of developing evidence necessary to 
adjudicate the claim.

For the reasons discussed herein, under 38 C.F.R. § 3.158, 
the PTSD claim was properly considered abandoned by the RO in 
June 1988.  Where there is an abandoned claim, the veteran 
must file a new claim, and the effective date will not be 
earlier than the date of receipt of the new claim.  Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003) (on a claim to 
reopen, the effective date cannot predate the application of 
the claim).  Service connection for PTSD was eventually 
awarded from November 23, 2001, on the basis of evidentiary 
development conducted following the receipt of a new claim on 
that date.  The record does not show, and the veteran does 
not contend, that a claim for service connection for PTSD was 
submitted at any time after June 16, 1988, but before 
November 23, 2001.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where it is the law rather than the evidence that is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  As the law is dispositive of 
this case, the benefit of the doubt rule is not for 
application.  Consequently, the Board finds that, as a result 
of his abandonment of the February 1988 claim, as a matter of 
law, the veteran is not entitled to an effective date earlier 
than November 23, 2001, for the grant of service connection 
for PTSD.

ORDER

An effective date earlier than November 23, 2001, for the 
grant of service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


